—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered April 30, 1998, convicting him of burglary in the second degree, criminal possession of stolen property in the fifth degree, and resisting arrest, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his plea was not knowingly and intelligently entered because no interpreter was present at the plea proceedings is unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, a review of the plea minutes reveals that the defendant fully understood his plea, and that it was knowingly, intelligently, and voluntarily entered (see, People v Harris, 61 NY2d 9). Insofar as we are able to review the defendant’s claim of ineffective assistance of counsel, we find it to be without merit (see, People v Hayes, 186 AD2d 268). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.